Per Curiam.

Mary A. Logan, the plaintiff in this case, claimed one-third in fee of a certain town lot described in the complaint. The facts are, that in 1839, Abram Logcm, the husband of the plaintiff, was seized in fee of the lot in question, and afterwards, in the same year, it was levied upon and sold by virtue of an execution issued from the Hendricks Circuit Court against the said Abram. The defendant claims under the purchaser at said sale, and is in possession. Abram Logan died in September, 1856.
The Court below decided against the plaintiff ’s claim to a fee simple interest in the lot; but her right to a dower estate was not contested, and dower was allowed her. From this decision she appeals.
That in such case the plaintiff is not entitled to a fee in one-third of the property, has already been determined by this Court. Strong v. Clem, at the present term (1). The case cited determines, also, that in such case the widow is *640not entitled to a dower interest; but she of course cannot complain that the Court allowed her a dower interest, and the other party does not complain, wherefore the judgment must be affirmed.
C. C. Nave and J Witherow, for the appellant.
The judgment is affirmed with costs.

 Ante, 37.